Exhibit 10.36

FOURTH AMENDMENT TO THE PROGRESSIVE CORPORATION

EXECUTIVE DEFERRED COMPENSATION PLAN

(2003 Amendment and Restatement)

WHEREAS, The Progressive Corporation Executive Deferred Compensation Plan is
currently maintained pursuant to a 2003 Amendment and Restatement and the First
through Third Amendments thereto (“Plan”); and

WHEREAS, it is deemed desirable to amend the Plan further;

NOW, THEREFORE, the Plan is hereby amended in the respects hereinafter set
forth:

1. Effective September 1, 2005, Section 3.4 of the Plan is hereby amended and
restated in its entirety to provide as follows:

 

  3.4 Form of Distribution.

Distributions of Deferrals of Restricted Stock Awards granted in 2005 and later
years shall be made in Stock, with any fractional shares of Stock and any
portion of such distribution that is derived from cash dividends on deferred
Restricted Stock Awards to be made in cash. All other Plan distributions shall
be made in cash.

2. Effective September 1, 2005, the last sentence in Article 3, Section 3.5
shall be deleted and replaced by the following provisions:

The provisions of Section 3.4 shall apply to all withdrawals under this
Section 3.5.

3. Effective December 1, 2005, the following is hereby added to the Plan as new
paragraph (k) of Section 2.2:

 

  “(k) Notwithstanding the preceding provisions of this Section 2.2 or any other
provisions of the Plan, each Eligible Executive who elected to defer any portion
of a Gainsharing Award that became payable or will become payable in 2005 or
2006 or a Restricted Stock Award granted in 2005 may revoke such election. Such
revocation shall be in writing on such forms as the Committee shall prescribe
and must be received by the Committee on or before December 30, 2005.

4. Except as expressly provided in this Amendment, the terms and provisions of
the Plan shall remain entirely unchanged and continue in full force and effect.

IN WITNESS WHEREOF, the undersigned has hereunto caused this Amendment to be
executed by its duly authorized representative effective as of the date set
forth above.

 

THE PROGRESSIVE CORPORATION By:   /s/ Charles E. Jarrett Title:   Vice President